Citation Nr: 1541319	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  13-03 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel 






INTRODUCTION

The Veteran had active service from April 1971 to January 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Oakland California.  

The Veteran testified at a Board hearing in December 2013 and a copy of that transcript is of record.  

In April 2014, February 2015 and August 2015 decisions, the Board remanded the claim for further development.  

The Board again notes that in January 2015 the Veteran submitted a VA Form 9 for the issues of entitlement to service connection for bilateral hearing loss and tinnitus, the denial of which was continued in a November 2014 statement of the case.  These issues have not been certified to the Board.  While the RO's certification of an appeal is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue (see 38 C.F.R. § 19.35 (2015), there is no indication from the record that the RO has addressed the filing.  See VACOLS.  Therefore, no action on the part of the Board on these issues is appropriate at this time.

This appeal was processed using the Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDINGS OF FACT

1.  The Veteran filed a claim for an increased rating for his service-connected low back disability on September 16, 2010.

2.  The Veteran filed a claim for entitlement to a TDIU on September 20, 2010.  

3.  An August 2015 rating decision granted entitlement to a TDIU, effective September 16, 2010; this grant fully satisfies the benefit sought on appeal.  


CONCLUSION OF LAW

The criteria for the dismissal of the appeal have been met.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.

In this case, a September 1996 rating decision granted service connection for low back pain and assigned a 10 percent evaluation effective August 23, 1993.  The Veteran filed a claim for an increase rating on June 26, 2000.  In a September 2000 rating decision the RO increased the Veteran's evaluation for low back pain to 20 percent, effective June 26, 2000.  The Veteran filed another claim for increase on September 16, 2010, and a claim for entitlement to a TDIU in September 20, 2010.  An August 2015 rating decision granted entitlement to a TDIU, effective September 16, 2010.  This is considered a full grant of the benefits sought on appeal.  In light of the full grant of benefits, there is no longer an issue in controversy.  Thus, the Board lacks jurisdiction over the issue and the appeal must be dismissed.  

ORDER

The appeal is dismissed.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


